Case: 13-40864      Document: 00512598025         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40864
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SEIDER ISMAEL HERNANDEZ-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-439-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Seider Ismael Hernandez-
Flores raises an argument that he concedes is foreclosed by United States v.
Izaguirre-Flores, 405 F.3d 270, 277 (5th Cir. 2005), which held that the North
Carolina offense of taking indecent liberties with a child constituted “sexual
abuse of a minor” and thus is a crime of violence for purposes of the 16-level
enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii). Accordingly, Hernandez-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40864   Document: 00512598025    Page: 2   Date Filed: 04/16/2014


                              No. 13-40864

Flores’s unopposed motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                    2